
	
		I
		111th CONGRESS
		1st Session
		H. R. 2415
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Adler of New
			 Jersey (for himself and Mr.
			 Lance) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Federal Government to use purchases of
		  goods or services through the Federal supply schedules for the purpose of
		  meeting certain contracting goals for participation by small business concerns
		  owned and controlled by service-disabled veterans.
	
	
		1.Use of Federal supply
			 schedules by Federal Government to meet contracting goals for participation by
			 small business concerns owned and controlled by service-disabled
			 veterans
			(a)In
			 generalThe Office of Federal
			 Procurement Policy Act (41 U.S.C. 401 et seq.) is amended by adding at the end
			 the following new section:
				
					45.Federal supply
				schedulesNotwithstanding any
				law or regulation relating to the Federal supply schedules of the General
				Services Administration, a contracting officer of an executive agency shall use
				purchases of goods or services through the Federal supply schedules for a
				fiscal year for the purpose of meeting the Government-wide goal for that fiscal
				year under section 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) for
				participation by small business concerns owned and controlled by
				service-disabled
				veterans.
					.
			(b)Clerical
			 amendmentThe table of sections in section 1(b) of such Act is
			 amended by adding at the end the following new item:
				
					
						45. Federal supply
				schedules.
					
					.
			
